DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Preliminary-amendment filed on 2/26/2021.
Claims 1-13 are pending. Claim 1 is independent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US2011/0020777) in view of Genevie (US2004/0002044).

In regards to claim 1, Hughes substantially discloses a method for selecting a jury from a plurality of potential jurors, the method comprising:
 collecting an initial set of background data (Hughes para[0033], collects initial set of data about jurors); 
storing the initial set of background data on a jury selection module operating on a portable multifunction device (Hughes para[0025], stores data on devices such as phones or PDAs); 
conducting a search, wherein the conducting comprises using the jury selection module and the initial set of background data to identify and acquire a second set of background data from publicly available resources provided on a network (Hughes para[0024] and [0034], uses initial background data (ID search) to acquire additional information from third party databases and publicly available databases); and 
analyzing the initial and second sets of background data in order to generate a juror rating (Hughes para[0098], background data is analyzed to rate juror).  
Hughes does not explicitly disclose collecting an initial set of background data from a jury pool from questionnaires and answers by potential jurors through voire dire.
However Genevie substantially discloses collecting an initial set of background data from a jury pool from questionnaires and answers by potential jurors through voire dire (Genevie para[0051], collects initial information form juror questionnaire and voir dire).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 2, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein the juror rating includes a leadership rating representing the likelihood one potential juror might influence other potential jurors during a deliberation (Genevie para[0060]).  

In regards to claim 3, Hughes et al. as modified by Genevie substantially discloses the method of claim 2, wherein the leadership rating is classified as strong, weak, or neutral (Genevie para[0060]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 4, Hughes et al. as modified by Genevie substantially discloses the method of claim 2, wherein the leadership rating is determined from analyzing at least one of the following datum: the potential juror's occupation, political affiliation, or education (Hughes para[0065]).  

In regards to claim 5, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein the juror rating includes a numerical rating and as part of the numerical rating a relatively low value is indicative of strong personal responsibility and a relatively high value is indicative of strong social responsibility (Hughes para[0098]).  

In regards to claim 6, Hughes et al. as modified by Genevie substantially discloses the method of claim 5, wherein the numerical rating is determined from analyzing at least one of the following datum: the potential juror's status as an active voter or status as a business owner (Hughes para[0065]).  

In regards to claim 7, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein conducting the search includes identifying at least one social media page affiliated with at least one potential juror and mining data from the at least one social media page (Hughes para[0059]).  

In regards to claim 8, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein the analyzing includes comparing the initial and second sets of background data for discrepancies (Genevie para[0059]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 9, Hughes et al. as modified by Genevie substantially discloses the method of claim 1 further comprising:
 using the juror ratings to select a jury (Genevie para[0077]); 
recording the jury verdict on the jury selection module (Genevie para[0082]); 
transmitting the jury verdict and the initial and second biographical background data sets to a central sever (Genevie para[0082]); 
comparing the jury verdict and the initial and second biographical background data sets with at least one additional jury verdict and associated set of data (Genevie para[0083]); and 
instructing the jury selection module to adjust its generating of a juror rating (Genevie para[0084]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 10, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein the background data does not include demographic information of the jury pool (Hughes para[0093]).  

In regards to claim 11, Hughes et al. as modified by Genevie substantially discloses the method of claim 1, wherein the juror rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 12, Hughes et al. as modified by Genevie substantially discloses the method of claim 2, wherein the leadership rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 13, Hughes et al. as modified by Genevie substantially discloses the method of claim 5, wherein the numerical rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon (US2014/0324713), teaches searching and recording information relating to potential jurors.
Pettingill et al. (US2014/0164263), teaches searching juror backgrounds to generate a score for each juror.
Powers et al. (US2010/0169106) teaches a method of using juror survey data to score potential jurors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178